ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on October 19, 1976 (338 So.2d 556) affirming in part and reversing in part the judgment and sentence of the Circuit Court for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed December 21, 1978, 366 So.2d 418 and mandate now lodged in this court, affirmed in part and reversed in part and remanded the cause with directions.
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on November 4, 1976 is withdrawn the judgment of this court filed in this cause on October 19, 1976, except as is affirmed by the judgment of the Supreme Court dated December 21, 1978, is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The judgment and sentence appealed from herein is reversed in part and affirmed in part and the cause is remanded to the trial court to vacate the sentence for display of a firearm during commission of a felony. Costs allowed shall be taxed in the trial court (Rule 9.400(a) Florida Rules of Appellate Procedure).